DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The stirring member is heated by i) electrical induction heating or resistive heating, claims 22-24; or 2) by heat exchange between a heat transfer fluid and said stirring member, claims 26-27.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 18-21, 25, and 18-34. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The claims lack unity of determination in view of FR 2789270 and Paddle/Dryer Cooler. FR2789270 teaches a method for coating food products with a coating substance, comprising: a step a) of supercooling the food products, by providing external frigories, to a temperature lower than the initial temperature of same, before contacting the food products with the coating substance, and subsequently a step b) of contacting the supercooled food products obtained in step a) with the coating substance, the coating around the products being formed at this step by the 
FR298720 does not teach a heated rotor or how to mix the products with a heated rotor. 
However, Paddle/Dryer Cooler by Gouda, Processing solutions, 2013, accessed at http://relcopacific.com/assets/Uploads/Brochures/GMF-Gouda-Paddle-dryer-brochure-v1.pdf teaches a stirred by means of a motorised mechanised system, comprising at least one stirring member, internal to said treatment chamber, movable with respect to said treatment chamber (see 1.2 equipment).   Thus, paddle teaches a device where food products are stirred by means of a motorised mechanised system, comprising at least one stirring member, internal to said treatment chamber, movable with respect to said treatment chamber.  The rotors are heated so least one stirring member is heated.  It would have been obvious to adjust the intensity of the heating so as not to completely thaw or even burn the product yet still allow  that the distribution of the coating substance around the food products is made uniform and/or to avoid the accumulation of material on said stirring member.  This would also allow the coating around the food products by the freezing of the coating substance under the action of the transfer of frigories from the food products to the coating substance. 
It would have been obvious to combine with FR298720 with Paddle, as Fr298720 is directed to the freezing, coating and mixing of products and PADDLE provides a device to accomplish such tasks. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799